I dissent. I think there is sufficient evidence to sustain the verdict under the rules applicable in this court.
NOTE. — Justice McFarland being unable to act, Justice Harrison, one of the justices of the district court of appeal for the first appellate district, participates herein pro tempore,
pursuant to section 4 of article VI of the constitution.
The following is the opinion rendered in Department One, on the 4th of November, 1905, which was readopted on certain points by the foregoing opinion: —